Restriction Requirement

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims (per preliminary amdt. dated 4/9/2020) must be restricted.
i.	Group I, claim(s) 1-10, drawn to an aqueous binder formulation
ii.	Group II, claim(s) 11, drawn to a process of preparing a binder formulation
iii.	Group III, claim(s) 12-14, drawn to a process for producing a molding
iv.	Group IV, claim(s) 15, drawn to a shaped body obtained by molding from a granular and/or a fibrous substrate.
The inventions listed as Groups I to IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature that is common to Groups I to IV is an aqueous binder formulation. Regarding this feature, the prior art to Reck teaches an aqueous binder composition comprising A) a polymer and B) an alkanolamine, said polymer comprising 5-100% by wt., preferably 10-40% by wt. of an ethylenically unsaturated acid anhydride or an ethylenically unsaturated dicarboxylic acid whose carboxyl groups may form an anhydride group (reads on monomer A2) (Ab.), with particularly preferred comonomers being (meth)acrylic acid (reads on monomer A1), acrylamide (reads on A2), styrene (reads on A2), acrylonitrile (reads on A2) and mixtures thereof (i.e. in an preferred amount of 90-60 wt.%) (col. 4, lines 1-3), with a wt. average molecular wt. preferably ranging between 2,000 and 40,000 (col. .
	The prior art fails to teach (1) a polymer having claimed Mw and Tg, (2) the molar ratio of carboxyl groups of polymer A) to hydroxyl groups of  alkanolamine within claimed range, and (3) phosphorus-containing reaction accelerator within the claimed range, in one single embodiment as in the claimed invention.
	With regard to (2), Reck teaches a molar ratio between carboxyl groups of polymer A) and hydroxyls of component B) as ranging between 20:1 and 1:1, i.e. an overlapping range.
	With regard to (1), Reck teaches Mw as preferably ranging between 2,000 and 40,000, i.e. an overlapping range, and polymer A) may comprise preferably, 10-40% by wt. of an ethylenically unsaturated acid anhydride, and that (meth)acrylic acid, acrylamide, styrene acrylonitrile and mixtures thereof may be preferred comonomers (at 90-60 wt.%), i.e. may include an admixture of (meth)acrylic acid and styrene, or (meth)acrylic acid and acrylamide, in a 1:1 wt. ratio as comonomers, i.e. comprising 45 wt.% (meth)acrylic acid. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio.  It is noted that (meth)acrylic acid, styrene and acrylamide have a Tg of 100oC or higher, and a (co)polymer of (meth)acrylic acid, styrene and/or (meth)acrylamide, and a highly polar oC or higher.
	With regard to (3), Reck teaches a phosphorus-containing reaction accelerator at preferably <1.5 wt.% of by wt. of A) and (B), wherein polymer A) may include for example, 45 wt% (meth)acrylic acid  (A1). Given the teaching on a molar ratio between carboxyl groups of polymer A) and hydroxyls of component B) as ranging between 20:1 and 1:1, the calculated wt.% range of phosphorus-containing reaction accelerator, for example, at 1.4% by wt., based on the wt. of (meth)acrylic acid in the polymer, overlaps with the claimed range. For example, for a binder formulation comprising 90g polymer (of 45 wt.% AA or MAA, 10 wt.% maleic anhydride and 45 wt.% of styrene and/or acrylamide), 10g of triethanolamine (alkanolamine of working example), and 1.4 wt.% accelerator, the calculated wt.% of phosphorus-containing accelerator = 3.11).
It would have been obvious to a skilled artisan, as of the effective filing date of the claimed invention, to prepare a binder composition comprising (1) a polymer comprising 5 wt% or more of  wt.% of ethylenically unsaturated acid anhydride, with comonomers, for e.g. an admixture of (meth)acrylic acid and styrene, or an admixture of (meth)acrylic acid and acrylamide, in a 1:1 wt. ratio, said polymer having a wt. average molecular wt. within the claimed range, (2) an alaknaolamine in an amount to provide for claimed molar ratio of carboxyl groups in polymer to alcohol groups, and (3) a phosphorus-containing accelerator inamounts within the claimed range and thereby arrive at the claimed invention. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. Thus, given that the common technical feature of presently cited claims in Groups I to IV fails to define a contribution over Reck et al., the common technical feature does not amount to a special technical feature.
In light of above, there is lack of unity between the cited groups.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and/or invention to be examined even if the requirement is traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out the supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence to identify such evidence now of record showing the inventions to be obvious variants or clearly submit on the record that this is the case. In either instance, if the examiner finds one or more inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under of 35 U.S.C. 103 (a) of the other invention.

A telephone call to Matthew Everhart on 1/11/22 to request an oral election to the above restriction requirement did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762